Citation Nr: 9921679	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  93-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1992 rating decision of the 
RO.

In January 1995, the Board remanded this matter to the RO for 
further development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his service in the Republic of 
Vietnam.  

3.  There is no credible corroborating evidence of the 
veteran's claimed in-service stressors..  

4.  The veteran is shown to have been treated during service 
for acute and transitory low back manifestations which 
resolved without residual disability.  

5.  The veteran currently is not shown to have a low back 
disability due to disease or injury incurred in service.  




CONCLUSION OF LAW

1.  The veteran is not shown to have PTSD due to disease, 
injury or traumatic event which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  The veteran is not shown to have a back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for determining 
well groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999), citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).

The Board notes that a medical diagnosis that the veteran 
currently suffers from PTSD (element 1) has been rendered-
the sufficiency of the alleged stressors and the adequacy of 
symptomatology to support such a diagnosis are not 
questioned.  Furthermore, the diagnosis of PTSD is based on 
stressors related to his service in the Republic of Vietnam 
as recounted by the veteran (element 3).  The RO's decision 
to deny service connection for PTSD, was based entirely on 
its inability to verify the veteran's alleged stressors 
(element 2).  Thus, the Board's analysis primarily will 
address the second element discussed in Cohen-that is, 
whether the in-service stressors occurred.

The veteran contends that he has PTSD due to service in the 
Republic of Vietnam.  According to the veteran, when he 
initially arrived in Vietnam, he was involved in unloading 
ships at the ammunition pier at Cam Ranh Bay.  He stated that 
he was then transferred to the 566th Transportation Company 
where his principal duties involved driving tractor-trailers.  
He specifically alleges that on February 2, 1968, he ran over 
two Vietnamese civilians while driving a five-ton tractor on 
the military base at Tuy Hoa.  He also claims to have been 
ambushed numerous times and to have narrowly escaped being 
struck by a napalm bomb.  

The veteran's service personnel records show that he served 
in the Republic of Vietnam from May 1967 to April 1968.  His 
principal duty was that of a truck driver.  It appears that, 
during his service in Vietnam, the veteran was assigned to 
the 565th and the 566th Transportation Companies.  

In a January 1998 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) responded to an RO 
request concerning the veteran's PTSD claim.  The RO's 
request included copies of the veteran's service history from 
his personnel records and his DD Form 214, as well as the 
veteran's accounts of his alleged stressors.  In addition, 
the RO included specific details regarding the alleged 
incident which took place on February 2, 1968, involving the 
two Vietnamese civilians.  

The USASCRUR enclosed a Daily Staff Journal submitted by the 
36th Transportation Battalion, the higher headquarters of the 
veteran's stated assignment in Vietnam, which described the 
unit's activities on February 2, 1968.  No reference is made 
to the alleged incident described by the veteran.  In 
addition, the USASCRUR enclosed Operational Reports - Lessons 
Learned (OR-LLs) submitted by the 57th Transportation 
Battalion and the 36th Transportation Battalion for the 
period August 1967 through April 1968.  The OR-LLs reveal 
that line haul operations were a principal mission of the 
36th Transportation Battalion and document the reporting 
unit's locations, missions, operations and significant 
activities during the reporting period.  Additional 
information enclosed, included a unit history of the 566th 
Transportation Company which documents that Cam Ranh Bay was 
the location of the 566th Transportation Company's area of 
operations in 1967 and 1968.  

As noted hereinabove, if the veteran had combat with the 
enemy, and his alleged stressors are consistent with such 
combat service, his lay testimony regarding the claimed 
stressors must be accepted as conclusive as to their 
occurrence.  38 U.S.C.A. § 1154(b).  The Board notes that 
there is no evidence suggesting that the veteran was involved 
in combat with the enemy.  In this regard, the veteran is not 
shown to have received any awards or decorations for valor, 
combat experience or combat injuries or to have other 
evidence even suggesting that he had actual combat with the 
enemy.  Where the veteran did not serve in combat or the 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); West v. Brown, 7 Vet. App. 
70 (1994).  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors in this case.  

The Board finds that the veteran's claimed stressors have not 
been corroborated.  As noted hereinabove, the USASCRUR was 
unable to verify the motor vehicle incident alleged to have 
occurred on February 2, 1968, or that the veteran had been 
ambushed numerous times and narrowly escaped being struck by 
a napalm bomb.  The Board would emphasize that it is not 
bound to accept either the veteran's uncorroborated account 
of his stressful experiences or the opinion of VA or private 
health professionals who, relying on the history related by 
the veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Although the current evidentiary record shows that PTSD has 
been diagnosed, the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  Although some health professionals 
apparently have accepted the veteran's own accounts of some 
unspecified experiences during service, VA is not required to 
do the same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Except for the veteran's 
uncorroborated statements, there is no evidence to support 
the veteran's assertions that he experienced any of stressor.  
As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

To summarize, the Board finds that there is no credible 
evidence supporting the veteran's allegations; thus, the 
second requisite element for eligibility for service 
connection for PTSD, as discussed in Cohen v. Brown, and as 
required by 38 C.F.R. § 3.304(f), has not been met.  

II.  Back Condition

The veteran contends that he suffers from a back disability 
due to an injury which was incurred in service.  He alleges 
that the injury occurred in 1967 when he fell off of a ship 
and hit his back.  

Careful review of the veteran's service medical records shows 
that, in June 1967, the veteran injured his back after 
falling from a ship.  At that time, he was noted to have 
bilateral lumbar paraspinous muscle spasms.  Subsequent 
instances of low back pain were documented in February, 
March, October and November of 1968.  Recurrent back pain was 
not noted at discharge, however, and the corresponding 
examination conducted in August 1969 noted the spine to be 
normal.  

The veteran was initially afforded a VA examination in April 
1992.  At that time, he reported a history of chronic back 
pain since 1967 when he fell off a ship and hit his back.  
Physical examination revealed no pain on pressure of the 
lumbar spine.  Although some spasm of the lumbar 
paravertebral muscles may have been detected, no obvious 
malalignment of the lumbar spine was noted.  The final 
impression was that of residual of injury, lumbosacral spine, 
with chronic low back pain.  

As noted hereinabove, in January 1995, the Board remanded 
this matter for further development of the record, to include 
an orthopedic examination in order to determine the current 
nature and likely etiology of the veteran's current back 
disability.  This examination was afforded in September 1997.  
At that time, the veteran reported experiencing constant low 
back pain since 1967, when he fell and hurt his tailbone in 
Vietnam.  He also indicated that he experienced constant back 
stiffness and wore a back brace to alleviate his condition.  
The veteran presented to the examination with a cane, walking 
slowly, stiff, erect and in obvious pain.  He was noted to 
dress and undress with difficulty due to low back pain.  
Physical examination showed him to be unable to stand or walk 
on his heels or toes.  He squatted with pain and difficulty.  
The muscles of the lumbar area revealed severe muscle spasm 
and were very tender to palpation.  Range of motion testing 
proved to be extremely painful to the veteran.  The final 
impression was that of low back pain due to degenerative 
joint disease; central canal stenosis in the lower lumbar 
spine; old fracture, superior end plate of L2; and, Grade I 
retrolisthesis, L5 on S1.  The examining physician opined, 
after reviewing the entire clinical record of the veteran, 
that the medical probability that the demonstrated back 
disability was related to injury or disease noted in the 
active service was minimal or none at all.  He noted that the 
veteran had experienced episodes of low back pain in 1968 and 
1969, but that on his separation physical in August 1969 he 
denied any problems with his lower back.  It was his opinion, 
that the back pain that the veteran suffered in service was 
of a transient nature and not persistent and that it was very 
unlikely that it had anything to do with the veteran's 
current degenerative arthritis.  To summarize, the examining 
physician concluded that is was "less than likely" that the 
veteran's current back disability was related to disease or 
injury suffered in active service.  Rather, it was "more 
than likely" that it was due to degenerative joint disease 
developed since service.  

Although the veteran asserts that his current low back 
disability is attributable to his active duty service, he, as 
a lay person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992). 

Although the April 1992 examiner provided an impression 
residual of injury, lumbosacral spine, with chronic low back 
pain, there is no evidence that he reviewed the claims 
folder.  Further, although the April 1992 examiner briefly 
discussed the veteran's in-service back injury, he never 
referred to the service medical evidence or the significance 
of the essentially normal separation examination.  Finally, 
the examiner never attributed any current residuals 
specifically to the injury in service.  The September 1997 
examiner, on the other hand, specifically reviewed the 
medical evidence of the veteran's in-service injury and 
determined that it was more likely than not that his current 
back disorder was not related to service.  

The Board finds the September 1997 examiner's opinion more 
probative than that of the April 1992 examiner.  His opinion 
was based on a review of the veteran's medical records and 
provided a more thorough analysis of the medical evidence of 
record.  Given the September 1997 examiner's opinion, the 
essentially normal separation examination report and the 
absence of medical evidence of back disability for more than 
two decades following service, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Hence, service connection for a back disorder is not 
warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for claimed PTSD is denied.

Service connection for a back condition is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

